Petitioner Ronald Taitano was tried and convicted of driving
                under the influence. He was sentenced to a $585 fine, Victim Impact
                Panel, DUI School, 24 hours of community service, and one session of
                Alcoholics Anonymous per week for 90 days. On appeal, the district court
                reversed his conviction based on error concerning the admission evidence
                in violation of City of Reno v. Howard, 130 Nev. , 318 P.3d 1063 (2014),
                and remanded the matter to the justice court for a new trial.
                            Because a petition for an extraordinary writ is addressed to
                this court's sound discretion, Zamarripa v. First Judicial Dist. Court, 103
                Nev. 638, 640, 747 P.2d 1386, 1387 (1987); State ex rel. Dep't of Transp. v.
                Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983); Poulos v. Eighth
                Judicial Dist. Court, 98 Nev. 453, 455, 652 P.2d 1177, 1178 (1982), the
                threshold issue is whether we should exercise that discretion and consider
                the petition. Extraordinary relief may be appropriate where a tribunal,
                board, or officer has exceeded its jurisdiction or acted in an arbitrary or
                capricious manner, or such relief may be used to compel the performance
                of an act required by law. See NRS 34.160; Zamarippa, 103 Nev. at 640,
                747 P.2d at 1387; Round Hill Gen. Improvement Dist. v. Newman, 97 Nev.
                601, 603-04, 637 P.2d 534, 536 (1981). This court will not entertain a
                petition when the petitioner has a plain, speedy, and adequate remedy at
                law. NRS 34.020(2) (certiorari); NRS 34.170 (mandamus); NRS 34.330

                ...continued
                and did not consider the constitutionality of the statute, we determine that
                neither a writ of certiorari nor a writ of prohibition is the appropriate
                mechanism for this matter.




SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A
                        (prohibition). When exercising its discretion, this court may entertain
                        petitions for extraordinary relief when judicial economy and sound judicial
                        administration militate in favor of writ review. See State v. Babayan, 106
                        Nev. 155, 174, 787 P.2d 805, 819-20 (1990). Additionally, we may exercise
                        our discretion and entertain a writ petition when "an important issue of
                        law requires clarification."      State v. Second Judicial Dist. Court
                        (Epperson), 120 Nev. 254, 258, 89 P.3d 663, 665-66 (2004) (internal
                        quotation marks omitted).
                                    Taitano contends that, as he has served the underlying
                        sentence, the district court should have reversed and vacated the
                        conviction. He asserts that the cost of defending another trial has a
                        chilling effect on the desire to participate in the appellate process and thus
                        violates due process. Further, judicial economy is served by not retrying
                        matters the legislature has deemed petty.
                                    We conclude that writ review is unwarranted. Taitano
                        prevailed on appeal to the district court. His conviction was reversed and
                        his case was remanded to the justice court for a new trial. If he is tried
                        and convicted again, the punishment that he has already endured must be
                        credited against any new sentence imposed. North Carolina v. Pearce, 395
                        U.S. 711, 717-19 (1969), overruled on other grounds by Alabama v. Smith,
                        490 U.S. 794 (1989). Taitano failed to demonstrate that the district court's
                        decision to remand for a new trial to remedy the evidentiary error was
                        manifestly unreasonable, see Stephans v. State, 127 Nev. „ 262
                        P.3d 727, 734 (2011) (providing where evidence admitted at trial was
                        sufficient to sustain the conviction, the remedy for evidentiary error is



SUPREME COURT
        OF
     NEVADA
                                                               3
(0) 1947A    (442149)
                reversal and remand for new trial), or an arbitrary or capricious exercise
                of its discretion, see State v. Eighth Judicial Dist. Court (Armstrong), 127
                Nev. , 267 P.3d 777, 780 (2011) ("An arbitrary or capricious
                exercise of discretion is one founded on prejudice or preference rather than
                on reason, or contrary to the evidence or established rules of law."
                (quotation marks and citation omitted)). Accordingly, we
                            ORDER the petition DENIED.




                                                       Act, cs..4;              ,   J.
                                                   Hardesty


                                                                                    J.
                                                   Douglas


                                                      C.-0641241, ,
                                                   Cherry



                cc: Hon. Rob Bare, District Judge
                     Mueller Hinds & Associates
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      4
(0) 1947A